Citation Nr: 0411222	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
as secondary to service-connected left ankle and knee 
disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from March 
1941 to December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which denied service connection for a 
cervical spine disorder as secondary to service-connected 
arthritis of the left knee.  


FINDING OF FACT

The veteran's cervical spine disorder is not shown to have been 
caused or aggravated by his service-connected left ankle or knee 
disabilities.  


CONCLUSION OF LAW

Secondary service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  Service 
connection was initially denied as not well-grounded, but was 
thereafter reconsidered on the merits, and well-groundedness is 
not an issue.  The RO provided notification of the VCAA in April 
2001 (prior to the decision appealed).  By this correspondence and 
the August 2002 Statement of the Case (SOC), the veteran was 
advised of the controlling law and regulations and informed what 
evidence was of record and what evidence was needed to establish 
entitlement to the benefit sought.  The April 2001 letter included 
notification of the changes in duty to assist resulting from the 
VCAA, and provided specific notice concerning the veteran's and 
VA's respective responsibilities in development of evidence.  
Although the VCAA letter advised the veteran to submit additional 
evidence within 60 days, it went on to inform him that evidence 
received within a year would be considered.  In fact, everything 
received to date has been considered.  At an informal conference 
at the RO, the veteran indicated he had no further evidence to 
submit in support of his claim.  Consequently, advising him to 
submit everything he has pertinent to his claim would serve no 
useful purpose.  

Regarding the duty to assist, the VCAA requires that VA provide 
medical examinations or obtain medical opinions when necessary for 
an adequate decision.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran suffered 
an event, injury or disease in service; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  In this case, there is medical 
evidence of a diagnosis of cervical spine stenosis, but there is 
no evidence that such disability "may be associated" with the 
service-connected left ankle or knee disability.  Consequently, an 
examination is not necessary.  

The record includes service medical records, records of post-
service private and VA medical treatment, and copies of VA 
examinations.  There is no indication that any pertinent evidence 
remains outstanding.  All notice and duty to assist requirements 
are met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review at this point.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Factual Background

Service medical records, which are negative for any complaints or 
treatment of a cervical spine condition, reflect that the veteran 
was determined physically unfit for active duty due to residuals 
of a left ankle gunshot wound, and was granted a medical 
discharge.  In January 1946 the RO granted service connection for, 
inter alia, residuals of a left ankle gunshot wound with nerve 
involvement.  In September 1999 the RO granted a separate 20 
percent rating for left knee arthritis (which previously was 
encompassed in the rating for left ankle disability).  

On VA examination in February 1994 (for evaluation of hips, 
joints, muscles, spine, and any neurological disorders), the 
veteran was noted to have musculoskeletal low back pain.  X-rays 
revealed degenerative arthritis of the lumbar spine.  On 
examination in June 1998, the veteran reported pain in his left 
knee and ankle, but did not complain of back or neck pain; there 
was no diagnosis of a spine disorder.  VA outpatient treatment 
records from November 1999 to May 2001 reflect that a February 
2000 MRI showed severe cervical spine stenosis with neuroforaminal 
encroachment at C5-6.  On follow-up evaluation in May 2001, the 
assessment was peripheral neuropathy secondary to diabetes 
mellitus, bilateral carpel tunnel syndrome, degenerative disc 
disease of C5-6 with bilateral neuroforaminal narrowing, and 
chronic neck pain.  The records include no opinion regarding the 
etiology of the cervical spine disorder.  

Although the veteran noted in a March 2000 statement that he was 
being treated by a private physician who related his cervical 
spine disorder to his service-connected arthritis of the left 
knee, in August 2000 he clarified that he had received treatment 
for back pain from his family physician, Dr. N, following 
discharge from service in 1945.  He reported that records of such 
treatment were not available, as Dr. N was in his late sixties in 
1945.  He stated in the August 2000 statement and again during a 
May 2002 informal hearing at the RO that he had no further 
evidence to submit in support of his claim.  



Analysis

A veteran is entitled to compensation (service connection) for 
disability resulting from disease contracted or injury suffered in 
service, or, if the disability preexisted service, for aggravation 
of the preexisting disease or injury in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis if the 
claimed disability is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  If 
a nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation for 
the degree of increased disability (but only that degree) over and 
above the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish entitlement to service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In a 
secondary service connection case, the nexus to be shown is 
between the disability for which service connection is claimed and 
one which is already service-connected.  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran does not claim, nor does the evidence show, that his 
cervical spine disorder was manifested or incurred or aggravated 
in service.  Consequently direct service connection is not for 
consideration.  

The veteran's claim of secondary service connection is premised on 
a theory of causality relating his cervical spine disability (i.e. 
stenosis/disc disease) to his service connected left ankle and 
knee disabilities.  The evidentiary record satisfies two of the 
three requirements that must be met to establish service 
connection.  There is a diagnosis of chronic cervical spine 
disability; and it is shown that the veteran has service connected 
left ankle and knee disorders.  What remains to be established is 
a nexus between the cervical spine disability and the service 
connected ankle and knee disorders.  The evidence, outlined above, 
provides no support for the proposition that there is a nexus 
between the two.  The veteran's own opinions and statements 
regarding nexus between the claimed disability and his service 
connected disorders are not competent evidence.  As a layperson, 
he is not competent to relate a medical disorder to a specific 
cause by his own opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

As noted previously, the Board considered whether further 
development to establish the etiology of the veteran's cervical 
spine disorder is indicated.  However, there is absolutely nothing 
in the record to suggest that the veteran's cervical spine 
disorder and his service connected left ankle and knee disorders 
might be related.  In such circumstances, an examination to obtain 
a medical opinion regarding etiology is not warranted.  

The preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.  


ORDER

Secondary service connection for a cervical spine disorder is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



